DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 9/18/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TODD E MANAHAN/           Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                             
Claims 1-2, 4-5, 9-13 and 20 are currently being examined, as claims 6-8 were previously withdrawn, and claims 3 and 14-19 have been canceled.
Response to Amendment
Applicant is reminded of the proper manner of amending claims. As set forth in 37 C.F.R.1,121(c): “(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
Claims 6-8 in the amendment filed May 4, 2020 contain improper status identifiers. The status of these claims should be “Withdrawn”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation "the main compressor" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
	
In claim 20, the recitation “from a main” in line 7 renders the claim indefinite since it is unclear what a main is.  For current prosecution purposes, the recitation is best understood as -- from [[a]]the main compressor --.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno 20160355268 in view of Williams et al. 6189324.  

    PNG
    media_image1.png
    562
    658
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    510
    796
    media_image2.png
    Greyscale

Regarding independent claim 1, with reference to Figs. 1-4 and 7, Bruno  discloses:
an aircraft (airplane; para. 3) comprising:
a gas turbine engine (an engine of the airplane; paras. 3, 39; 405 in Fig. 4, 702 in Fig. 7) including a compressor section (labeled in annotated Fig. 4), the compressor section including a plurality of compressor bleeds (ports 415 and 420 in Fig. 4 and labeled in annotated Fig. 7; paras. 39, 47); 
an environment control system (ECS) (labeled in annotated Fig. 7) having an air input (labeled in annotated Fig. 7) configured to receive pressurized cabin air (the compressor labeled auxiliary compressor in annotated Fig. 7 boosts the pressure before it enters heat exchanger 730; para. 19 and 48; in Figs. 1, 5 and 6 the triangle in each figure pointing to the right labeled respectively 112, 512 and 612 is a compressor per paras. 17, 43 and 45 so that one of ordinary skill in the art would interpret the same type of triangle in Fig. 7 as a compressor; in addition 
an intercooler (precooler 704 in Fig. 7; para. 47) having an input (labeled in annotated Fig. 7) and an output (labeled in annotated Fig. 7); 
at least one of said plurality of bleeds to provide air to said intercooler (plurality of bleeds are shown connected to input of 704 in annotated Fig. 7) at a pressure below the desired pressure of said ECS air input (one or more bleed ports are chosen that optimally meet a required cabin pressurization for flight segments and each chosen bleed port can yield a bleed pressure near the required cabin pressurization which can be selected from a range including 2.5 psi below the required cabin pressurization per para. 28, which is interpreted as at a pressure below the desired pressure of said ECS air input);
at least one auxiliary compressor (labeled in annotated Fig. 7; para. 47; as discussed above, in Fig. 1 this compressor is 112 with flow line to 112 from heat exchanger 120 and a flow line from 112 to heat exchanger 130 and described in para. 19) connected to said intercooler output (flow lines are shown from the output of 704 to heat exchanger 720 and then to auxiliary compressor in annotated Fig. 7 since one of ordinary skill in the art would interpret the schematic of Fig. 7 as including the flow lines to and from the auxiliary compressor as shown in Fig. 1, as discussed above), wherein an output (labeled in annotated Fig. 7) of the at least one auxiliary 
contemporaneous operational data (“operational data of an engine of the airplane for a plurality of engine stages” in para. 4; “engine data can include pressure and temperature combinations of the bleed air for every stage on the engine with respect to all flight segments” per para. 27), minimum configuration requirements to satisfy environmental demands (“choosing one or more bleed ports of the bleed system that optimally meet a required pressurization of a chamber of the airplane for a plurality of flight segments” in para. 4); configuration requirements to achieve a desired pressure and temperature for the pressurized cabin air downstream of said at least one auxiliary compressor (the temperature, humidity, and pressure of bleed air vary widely depending upon compressor stage and revolutions per minute of the turbine engine per para. 25 and the bleed port selected is the one that is suitable to provide the medium for cabin pressurization per para. 26, and heat exchangers such as precooler 410 in Fig. 1 which corresponds to 704 in Fig. 7 can be designed to provide 400-450 degrees Fahrenheit air per para. 39 and then additional heat exchangers 120 and 130 in Fig. 1 which correspond to 720 and 730 in Fig. 7 also control temperatures per para. 20; in Fig. 1 and 7 102 is a chamber (which is representative of the airplane cabin per para. 3) which  receives conditioned air downstream of the auxiliary compressor in annotated Fig. 7); and
said at least one auxiliary compressor includes an electric motor (715 in Fig. 7; para. 47-48), and wherein the electric motor is configured to drive rotation of the corresponding of said at least one auxiliary compressor (the motor drives the compressor per para. 48 which is interpreted as configured to drive rotation of the compressor).

and said controller further being configured to control said electric motor in combination with said selection valve to achieve said desired pressure and temperature for the pressurized air downstream of said at least one auxiliary compressor.
Williams teaches an environmental control unit integrated with a gas turbine engine to provide cabin ventilation and temperature and pressure control in a jet aircraft
application (Col 1 lines 11-13). Williams teaches: 
a selection valve (bleed air selector valve 20 in Fig. 2, Col 4 lines 11-16) connected for receiving a plurality of compressor bleeds (bleed air lines 30 are connected to a plurality of ports 32 in the compressor section of engine 14 and are connected to bleed air selector valve 20 in Fig. 2 and per Col 4 lines 11-16), and configured to selectively connect at least one of said plurality of compressor bleeds to an intercooler input; 
a controller (control processor 40 in Fig. 2 and 7; Col 3 lines 30-49) configured to receive contemporaneous operational data (the electronic control is used to monitor all environmental control unit temperatures, pressures and rotational velocities in Col 2 lines 5-8 is interpreted as receiving contemporaneous operational data; per Col 3 lines 33-37 the control processor 40 has a 
and Williams teaches said controller further being configured to control a turbo-alternator 100 in Fig. 7 which drives a boost compressor 160 in Fig. 7 in combination with (interpreted as the controller controls both) said selection valve (20) to achieve said desired pressure and temperature for the pressurized air downstream (the controller monitors system operation and cabin demand per Col 1 lines 55-56 so as to provide cabin ventilation and temperature and pressure control per Col 1 lines 14-15; the cabin in Fig. 7 is downstream of the boost compressor) of said boost compressor (the controller 40 has control lines to all of the valves in Fig. 2 and 7 and to the turbo-alternator 100; and the controller is used all environmental control unit temperatures, pressures, and rotational velocities and position all system control valves and dampers per Col 2 lines 5-8).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to replace the individual valves on the compressor bleeds of the invention of Bruno with a selection valve connected for receiving said plurality of compressor bleeds, and configured to selectively connect at least one of said plurality of compressor bleeds to said intercooler input and also provide a controller configured to receive the contemporaneous operational data, calculate minimum configuration requirements to satisfy environmental demands, and transmit calculated configuration 
Bruno already discloses one or more bleed ports are chosen that optimally meet a required cabin pressurization for flight segments and each chosen bleed port can yield a bleed pressure near the required cabin pressurization which can be selected from a range including 2.5 psi below the required cabin pressurization per para. 28, which is interpreted as at a pressure below the desired pressure of said ECS air input. By using the selection valve and controller taught by Williams to select the optimal bleed line maximizes operational efficiency and passenger comfort to improve the invention of Bruno.  
It would also have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the controller also control the electric motor 

Regarding claim 4, Bruno in view of Williams teaches all that is claimed in claim 1 as discussed above. Bruno further discloses wherein at least one of said plurality of compressor bleeds is a compressor bleed (port 420 in Fig. 4 which is an intermediate pressure port per para. 40) positioned between a low pressure compressor (labeled in annotated Fig. 4) and a high pressure compressor (labeled in annotated Fig. 4).

claim 5, Bruno in view of Williams teaches all that is claimed in claim 1 as discussed above and Bruno further discloses wherein the intercooler (410 in Fig. 4, 704 in Fig. 7) is an air to air heat exchanger (fan air 430 is shown to flow toward 410 and bleed air from the bleed ports flows toward 410 in perpendicular direction to fan air flow in Fig. 4) and is cooled by fan air (“fan air 430 can be extracted from a fan stream and utilized by the precooler 410 to receive heat rejected from bleed air from either of the first or second ports 415 and 420” per para. 40) from a fan (labeled in annotated Fig. 4) in an associated gas turbine engine (405 Fig. 4). 

Regarding claim 11, Bruno in view of Williams teaches all that is claimed in claim 1 as discussed above and Bruno further discloses a second valve (V1 in Fig. 1 and 7; para. 24) between said intercooler and said at least one auxiliary compressor (as shown in annotated Fig. 7, V1 is between 704 intercooler and labeled auxiliary compressor) but Bruno in view of Williams is silent as discussed so far regarding said controller also controls the second valve such that the controller controls a state of the selection valve and a state of the second valve.
Williams further teaches a controller also controls a second valve such that the controller controls a state of the selection valve and a state of the second valve (“The electronic control is used to monitor all environmental control unit temperatures, pressures, and rotational velocities and position all system control valves and dampers” in Col 2 lines 5-8 where the electronic controller positioning all system control valves is interpreted as the controller controls a state of the selection valve and a state of a second valve where a state of each valve is interpreted as a position of each valve).


Regarding claim 12, Bruno in view of Williams teaches all that is claimed in claim 11 as discussed above, but is silent as discussed so far regarding wherein the controller includes memory storing instructions configured to cause the controller to connect at least one of said plurality of compressor bleeds having an ECS operating requirement.
Williams further teaches the controller (control processor 40) may be a digital microprocessor (Col 3 lines 33-45), which inherently includes memory, and Williams teaches the controller includes memory storing instructions configured to cause the controller to connect at least one of said plurality of compressor bleeds having an ECS operating requirement (“The bleed air selector 20 is positioned, responsive to an output from the processor 40, to allow either high pressure or low pressure bleed air to flow therethrough depending upon cabin 12 pressurization and ventilation requirements” per Col 3 lines 45-49).


Regarding independent claim 20, with reference to Figs. 1-4 and 7, Bruno discloses:
a system for use on a turbine engine (an engine of the airplane; paras. 3, 39; 405 in Fig. 4, 702 in Fig. 7) powered aircraft (airplane; para. 3) to provide conditioned air to an environmental control system (ECS labeled in annotated Fig. 7), comprising:

a heat exchanger (precooler 704 in Fig. 7; para. 47) having an input (labeled in annotated Fig. 7) and an output (labeled in annotated Fig. 7)
a plurality of compressor bleeds (ports 415 and 420 in Fig. 4 and labeled in annotated Fig. 7; paras. 39, 47) from a main compressor (labeled in annotated Fig. 4) of the turbine engine, 
said heat exchanger input connected to at least one of said plurality of compressor bleeds from a main (plurality of bleeds are shown connected to input of 704 in annotated Fig. 7);

contemporaneous operational data (“operational data of an engine of the airplane for a plurality of engine stages” in para. 4; “engine data can include pressure and temperature combinations of the bleed air for every stage on the engine with respect to all flight segments” per para. 27), minimum configuration requirements to satisfy environmental demands (“choosing one or more bleed ports of the bleed system that optimally meet a required pressurization of a chamber of the airplane for a plurality of flight segments” in para. 4); configuration requirements to achieve a desired pressure and temperature for the pressurized cabin air downstream of said at least one auxiliary compressor (the temperature, humidity, and pressure of bleed air vary widely depending upon compressor stage and revolutions per minute of the turbine engine per para. 25 and the bleed port selected is the one that is suitable to provide the medium for cabin pressurization per para. 26, and heat exchangers such as precooler 410 in Fig. 1 which corresponds to 704 in Fig. 7 can be designed to provide 400-450 degrees Fahrenheit air per para. 39 and then additional heat exchangers 120 and 130 in Fig. 1 which correspond to 720 and 730 in Fig. 7 also control temperatures per para. 20; in Fig. 1 and 7 102 is a chamber (which is 
said at least one auxiliary compressor being driven by an electric motor (715 in Fig. 7; para. 47-48).
Bruno discloses using a valve on each compressor bleed instead of a selection valve connected for receiving the plurality of compressor bleeds, 
said selection valve configured to selectively connect said heat exchanger input to at least one of said plurality of compressor bleeds from a main. 
Bruno is also silent regarding a controller configured to receive the contemporaneous operational data, calculate minimum configuration requirements to satisfy environmental demands, and transmit calculated configuration requirements to at least said selection valve to achieve a desired pressure and temperature for the air downstream of said auxiliary compressor; and 
said controller further being configured to control said electric motor in combination with said selection valve to achieve said desired pressure and temperature for the pressurized air downstream of said at least one auxiliary compressor.
Williams teaches an environmental control unit integrated with a gas turbine engine to provide cabin ventilation and temperature and pressure control in a jet aircraft
application (Col 1 lines 11-13). Williams teaches: 
a selection valve (bleed air selector valve 20 in Fig. 2, Col 4 lines 11-16) connected for receiving a plurality of compressor bleeds (bleed air lines 30 are connected to a plurality of ports 32 in the compressor section of engine 14 and are connected to bleed air  
a controller (control processor 40 in Fig. 2 and 7; Col 3 lines 30-49) configured to receive contemporaneous operational data (the electronic control is used to monitor all environmental control unit temperatures, pressures and rotational velocities in Col 2 lines 5-8 is interpreted as receiving contemporaneous operational data; per Col 3 lines 33-37 the control processor 40 has a plurality of inputs and outputs for monitoring and controlling aircraft systems; as well as per Col 7 lines 36-38 the control computer 40 is provided with a table of altitudes relative to sea level and corresponding atmospheric pressures), calculate minimum configuration requirements to satisfy environmental demands (Col 7 lines 41-52), and transmit calculated configuration requirements to at least said selection valve to achieve a desired pressure and temperature for the pressurized cabin air downstream of said at least one auxiliary compressor (Col 3 lines 45-49); 
and Williams teaches said controller further being configured to control a turbo-alternator 100 in Fig. 7 which drives a boost compressor 160 in Fig. 7 in combination with (interpreted as the controller controls both) said selection valve (20) to achieve said desired pressure and temperature for the pressurized air downstream (the controller monitors system operation and cabin demand per Col 1 lines 55-56 so as to provide cabin ventilation and temperature and pressure control per Col 1 lines 14-15; the cabin in Fig. 7 is downstream of the boost compressor) of said boost compressor (the controller 40 has control lines to all of the valves in Fig. 2 and 7 and to the turbo-alternator 100; and the controller is used all environmental control unit temperatures, pressures, and rotational velocities and position all system control valves and dampers per Col 2 lines 5-8).

Bruno already discloses one or more bleed ports are chosen that optimally meet a required cabin pressurization for flight segments and each chosen bleed port can yield a bleed 
It would also have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the controller also control the electric motor disclosed by Bruno since Williams teaches the controller is used to monitor all environmental control unit temperatures, pressures, and rotational velocities and position all system control valves and dampers (Col 2 lines 5-8) and as discussed above, Williams teaches the controller can control a turbo-alternator for driving a boost compressor to achieve temperature and pressure requirements.  Therefore, one would be motivated to use the controller to control the electric motor of Bruno to also maximize operational efficiency by using electronic control. 

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno in view of Williams as applied to claim 1 above and further in view of Blumer et al. 20180134396.

claim 2, Bruno in view of Williams teaches all that is claimed in claim 1 as discussed above but does not teach wherein the at least one auxiliary compressor comprises a plurality of auxiliary compressors.
Blumer teaches a system for providing compressed air to an aircraft including a gas turbine engine (Abstract). Blumer teaches a plurality of auxiliary compressors (CAC cabin air compressors 236, 238, 240, 242 Fig. 2; para. 18, 24).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Bruno in view of Williams to include a plurality of auxiliary compressors as taught by Blumer to meet increased redundancy required by some aircraft designs. (Blumer para. 24)

Regarding claim 13, Bruno in view of Williams teaches all that is claimed in claim 1 as discussed above but does not teach wherein the at least one auxiliary compressor comprises a plurality of auxiliary compressors and wherein the controller includes a memory storing instructions configured to cause the controller to alternate one of said plurality of auxiliary compressors operating as a primary one of said plurality of auxiliary compressors on a per flight basis.
Blumer teaches a system for providing compressed air to an aircraft including a gas turbine engine (Abstract). Blumer teaches a plurality of auxiliary compressors (CAC cabin air compressors 236, 238, 240, 242 and load compressor 112 of the APU 102 Fig. 2; para. 18, 24). Blumer teaches a controller (131 Fig. 2 para. 17, 26) includes a memory storing instructions (interpreted as commands of the controller in para. 17, 26) configured to cause the controller to alternate one of said plurality of auxiliary compressors operating as a primary one of said 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Bruno in view of Williams wherein the at least one auxiliary compressor comprises a plurality of auxiliary compressors and wherein the controller includes a memory storing instructions configured to cause the controller to alternate one of said plurality of auxiliary compressors operating as a primary one of said plurality of auxiliary compressors on a per flight basis as taught by Blumer to meet increased redundancy required by some aircraft designs (Blumer para. 24), for supplying pneumatic and or electrical power in an aircraft vehicle without employing main engine energy, and that shutdown or failure of the APU can be tolerated within certification and safety standards (Blumer para. 15).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Bruno in view of Williams as applied to claim 1 above and further in view of Schwartz et al. 8776952.

claim 9, Bruno in view of Williams teaches all that is claimed in claim 1 as discussed above but does not teach wherein the intercooler is located in an upper bifurcation.
Schwartz teaches a gas turbine engine (20 Fig. 1C) with an upper bifurcation (labeled Fig. 1C; col. 4 lines 60-64) heat exchanger (14 Fig. 1B and 1C; col. 4 lines 60-64 which states heat exchanger 24 could be like heat exchanger 14 in the upper bifurcation location). 

    PNG
    media_image3.png
    592
    761
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Bruno in view of Williams to have the intercooler located in an upper bifurcation as taught by Schwartz to allow the intercooler to be cooled by fan air flow while producing small drag and large thrust recovery. (Schwartz col. 3 lines 29-31, col. 4 lines 4-20, 60-64)

Regarding claim 10, Bruno in view of Williams teaches all that is claimed in claim 1 as discussed above but does not teach wherein the intercooler is located in a lower bifurcation.

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Bruno in view of Williams to have the intercooler be located in a lower bifurcation as taught by Schwartz to allow the intercooler to be cooled by fan air flow while producing small drag and large thrust recovery. (Schwartz col. 3 lines 29-31, col. 4 lines 4-20)

Response to Arguments
Applicant’s arguments with respect to the 112(a) rejection have been fully considered and have been found persuasive regarding “in combination with” recitation in claim 1 pertaining to controller controlling the electric motor in combination with the selection valve, such that the 112(a) rejection is withdrawn.
Applicant’s arguments with respect to the 103 rejections of claims 1 and 20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        
              /TODD E MANAHAN/              Supervisory Patent Examiner, Art Unit 3741